Ladd, J.
Section 651 of the Code provides that, “in cities of the first class, the council at its first meeting after the biennial election, shall appoint ... a street commissioner.” This, in effect, fixed the term of such officer for two years, for at the end of that time the power of appointment is expressly conferred. Upon the ■resignation of one Hill as street commissioner of the city of Ottumwa, the plaintiff was appointed in his stead October 16, 1905, and continued in the discharge of his ■duties until the first meeting of the council after the biennial election in April, 1907, when, one Henry Arnold was appointed to the position. Subsequently Arnold appears to have been removed by the mayor of the city and Henry Adcock to have succeeded him. Each of these appointees is conceded to have possessed the requisite qualifications under the soldiers’ preference law, the sole issue *413being whether plaintiff, in the absence of removal in pursuance of the procedure prescribed in section 2 of the acts of the Thirtieth General Assembly (section 1056al6, Code Supp. 1907), was entitled to continue in the position of street commissioner indefinitely. The soldiers’ preference law does not purport to affect existing laws with respect to terms of office or service. This was recognized in Kitterman v. Board of Supervisors, 145 Iowa, 22. And, where the term is prescribed by statute, the appointment is for the period therein defined, and not indefinitely as in the Kitterman case. The incumbency is terminated by the statute fixing the period of service, and there is no occasion for invoking the section of the preference law relating to removals. The term for which plaintiff was designated expired in April, 1907, and, in appointment of his successor, heed must have been given to the preference law; but plaintiff, because of having served before, was not entitled to preference over others in like situation. Both Arnold, appointed by the council, and Adcock, appointed hy the mayor, after the authority to do so had been conferred on him (section 651, 652, Oode Supp. 1907), are conceded to have been qualified as veterans of the Civil War, and there was no error in dismissing the petition.

Affirmed.